t c memo united_states tax_court beth m hailstock petitioner v commissioner of internal revenue respondent docket no filed date alvertis w bishop jr for petitioner gary r shuler jr for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioner’s federal_income_tax additions to tax under sec_6651 and accuracy-related_penalties under sec_6662 as follows unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure addition_to_tax accuracy-related_penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure after concessions by the parties the issues remaining for decision are whether petitioner received unreported rental income for the taxable years and whether petitioner is entitled to deductions claimed on her schedules e supplemental income and loss in excess of those that respondent allowed whether loss deductions claimed on petitioner’s schedules e should be subject_to the passive_activity_loss limitations of sec_469 whether petitioner is entitled to certain deductions claimed on schedules a itemized_deductions for the taxable years and whether petitioner is entitled to the standard_deduction for the taxable years and whether petitioner is liable for additions to tax under section in his pretrial memorandum respondent set forth separately numbered issues at the conclusion of trial on date the court encouraged the parties to settle any issues that could be resolved on the basis of the evidence and testimony presented at trial in his opening brief respondent raises seven questions presented and states that all other issues raised in the notice_of_deficiency and pleadings were disposed of in the parties’ stipulation of settled issues a for the taxable years and whether petitioner is liable for accuracy-related_penalties under sec_6662 for the taxable years findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the stipulation of settled issues and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in ohio before petitioner worked for the city of cincinnati ohio as a health inspector sometime in petitioner left her job and began taking real_estate courses to learn about the business of acquiring rehabilitating renting and selling properties these courses cost petitioner thousands of dollars and at least one course required petitioner to travel to florida for a five-day boot camp between and petitioner purchased numerous properties using an inheritance savings two lines of credit and credit cards the following table summarizes petitioner’s relevant property acquisitions property acquisition_date purchase_price property type fairfax ave big_number apartment complex fairfax ave big_number apartment complex calumet st big_number two-family dwelling calumet st big_number residential property winkler st big_number residential vacant lot de sales ln inheritance three-family dwelling ruth ave inheritance single-family dwelling victoria pkwy inheritance commercial vacant property ruth ave big_number three-family dwelling dorsey st -0- residential vacant lot dorsey st -0- residential vacant lot auburn ave -0- residential vacant lot auburn ave -0- residential vacant lot ruth ave inheritance single-family dwelling fairfax ave big_number single-family dwelling mulberry ave big_number two-family dwelling race st big_number retail w apartment tafel st -0- residential vacant lot fairfax ave big_number single-family dwelling california st big_number retail malvern pl big_number two-family dwelling mulberry st -0- two-family dwelling mulberry st -0- residential vacant lot brehm rd big_number single-family dwelling kinney ave big_number two-family dwelling cherry st big_number two-family dwelling hemlock st big_number two-family dwelling dana ave big_number single-family dwelling coleridge ave big_number residential vacant lot coleridge ave big_number residential vacant lot coleridge ave big_number residential vacant lot race st big_number apartment complex petitioner rented and incurred expenses in relation to some of the properties she sold some of the properties within one year of acquisition without renting and she held some of the properties for investment without renting on date petitioner filed articles of organization with the ohio secretary of state to form character homes llc petitioner is the sole member of character homes llc from to petitioner devoted substantial time and effort to her real_estate endeavors and did not have other employment she spent well over hours per week carrying on her real_estate business petitioner’s duties included checking messages for work orders purchasing materials and cleaning supplies supervising workers doing rehabilitation work meeting with and conducting background checks on prospective tenants executing leases handling complaints regarding existing tenants searching for new properties to purchase taking real_estate classes and collecting rent payments from tenants filing of returns and examination on date respondent received from petitioner a form_1040 u s individual_income_tax_return for each of the taxable years and original returns on each original return petitioner listed her occupation as real_estate_professional petitioner reported all of her real_estate activities ie renting investing and selling on schedules c profit or loss from business on her respective schedules c attached to the original returns petitioner reported gross_receipts or sales on line of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for at a date not included in the record the internal_revenue_service irs selected petitioner’s original returns for examination during the audit petitioner provided to respondent reconstructed form sec_1040 for that removed items she had previously reported on the respective schedules c and included new schedules c schedules e and revised forms sales of business property reconstructed returns attached to the reconstructed returns for were schedules e which reported rents and expenses pertaining to petitioner’s rental properties on schedules e line of her reconstructed returns petitioner reported rents received of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for on date the irs issued summonses to huntington national bank huntington bank fifth third bank wells fargo bank na wells fargo citimortgage inc citimortgage national guardian life_insurance group national guardian equity_trust co equity_trust homeward residential inc homeward axa equitable axa j j b hilliard w l lyons llc hilliard- lyons and national financial services llc national financial the summonses sought financial records for petitioner’s known accounts with each institution pertaining to the taxable years in issue huntington bank fifth third bank wells fargo citimortgage national guardian equity_trust and homeward responded to the summonses by providing documents and records including account statements signature cards and loan documents axa and petitioner also provided respondent with certain account statements and documents concerning her accounts at huntington bank hilliard-lyons each indicated that they had no responsive documents to produce in accordance with the summonses and national financial did not respond to the summons as it was no longer a viable entity respondent used the documents and records obtained from these financial institutions to perform a bank_deposits analysis and determine petitioner’s income for the taxable years in issue respondent’s bank_deposits analysis discovered large discrepancies between the amounts deposited into petitioner’s bank accounts and the amounts of rental income that petitioner reported on schedules e of her reconstructed returns respondent determined that petitioner received rental income of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for on date respondent issued to petitioner a notice_of_deficiency for the taxable years determining deficiencies additions to tax and penalties petitioner timely filed a petition with this court opinion as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are in error see rule a 290_us_111 for the presumption of correctness to attach with respect to unreported income the commissioner’s determination must be supported by ‘some evidentiary foundation linking the taxpayer to the alleged income- producing activity ’ 994_f2d_1542 11th cir quoting 596_f2d_358 9th cir rev’g 67_tc_672 aff’g tcmemo_1991_636 see also 909_f2d_915 6th cir once the commissioner has produced evidence linking the taxpayer to an income-producing activity the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that the commissioner’s determinations are arbitrary or erroneous 293_us_507 87_tc_74 to satisfy this initial burden of production respondent introduced a bank_deposits analysis for petitioner’s bank accounts indicating that petitioner had received unreported income the likely source of which was petitioner’s real_estate rental activities on the basis of this credible_evidence we are satisfied that respondent’s determinations in the notice_of_deficiency are entitled to their general presumption of correctness unreported rental income the code defines gross_income to mean all income from whatever source derived including rents sec_61 a taxpayer is required to maintain sufficient books_and_records establishing the amount of his or her income sec sec_1_6001-1 income_tax regs when a taxpayer fails to keep sufficient books of account or such books of account do not clearly reflect income the commissioner is authorized to determine his or her income under such method as in the opinion of the secretary does clearly reflect income sec_446 92_tc_661 sec_1 b income_tax regs where the taxpayer does not maintain adequate_records as to the amount and source of his or her income the commissioner may appropriately employ the bank_deposits method to estimate the taxpayer’s income 64_tc_651 aff’d 566_f2d_2 6th cir the irs has great latitude in reconstructing a taxpayer’s income and the reconstruction need only be reasonable in light of all surrounding facts and circumstances petzoldt v commissioner t c pincite bank_deposits are prima facie evidence of income tokarski v commissioner t c pincite the bank_deposits method assumes that all deposits into a taxpayer’s bank account are taxable unless the taxpayer can show that the deposits are not taxable 96_tc_858 aff’d 959_f2d_16 2d cir this presumption is rebutted to the extent that deposits are shown to include nontaxable amounts and the government must take into account any non-taxable source of which it has knowledge 335_f2d_671 5th cir after the commissioner reconstructs a taxpayer’s income and determines a deficiency the taxpayer bears the burden of proving that the commissioner’s use of the bank_deposits method is unfair or inaccurate see 102_tc_632 the taxpayer must prove that the reconstruction is in error and may do so in whole or in part by proving that a deposit is not taxable id nontaxable sources include funds attributable to loans gifts inheritances or assets on hand at the beginning of the taxable_period 69_tc_729 ndollar_figure quoting troncelliti v commissioner tcmemo_1971_72 tax ct memo lexis at a bank_deposits analysis is not invalidated even if the commissioner’s calculations are not entirely correct dileo v commissioner t c pincite in the respective schedules c attached to her original returns petitioner reported gross_receipts or sales of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for during the audit of her original returns petitioner provided to respondent reconstructed returns for the taxable years which removed all rental_real_estate_activities previously reported on schedules c and reported the rental_real_estate_activities on schedules e of the reconstructed returns in her respective schedules e attached to the reconstructed returns petitioner reported rents received on line of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for respondent subsequently performed a bank_deposits analysis on all of petitioner’s known accounts for the taxable years and discovered discrepancies between the amounts deposited into petitioner’s bank accounts and the amounts petitioner reported on her original and reconstructed returns the following table summarizes respondent’s bank_deposits analysis item gross_receipts sales dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sch c original returns rents received big_number big_number big_number big_number big_number sch e reconstructed returns rents received big_number big_number big_number big_number big_number bank_deposits analysis unreported rental income -0- big_number big_number big_number big_number petitioner’s reconstructed return reported rental income of dollar_figure for however the notice_of_deficiency determined a lesser amount dollar_figure this dollar_figure discrepancy results from respondent’s determination that mulberry avenue was not a rental property in petitioner’s reconstructed return reported rental income of dollar_figure for however the notice_of_deficiency determined a lesser amount dollar_figure this dollar_figure discrepancy results from respondent’s determination that mulberry avenue was not a rental property in the notice_of_deficiency determined that petitioner underreported her rental income by dollar_figure this appears to be an error as the rental income that petitioner reported on her original and reconstructed returns for exceeds the amount determined for this year by respondent’s bank_deposits analysis at trial petitioner offered explanations for specific unidentified deposits in respondent’s bank_deposits analysis petitioner explained that certain deposits were attributable to nontaxable sources including inheritances transfers from her other bank accounts credit card advances and insurance refunds petitioner also explained that certain accounts did not belong to her in total petitioner offered explanations establishing nontaxable deposits of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for respondent concedes that all items petitioner testified to at trial are nontaxable and further concedes that petitioner has no unreported rental income for the taxable years and therefore the only amounts of unreported rental income still at issue are those amounts that petitioner admitted were income could not recall the source of or offered no testimonial or documentary_evidence concerning accordingly petitioner did not establish that the following table summarizes the amounts respondent conceded on the basis of petitioner’s testimony at trial and the amounts of unreported income still in issue ie dollar_figure for dollar_figure for and dollar_figure for item gross_receipts sales dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure original returns rents received dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure reconstructed returns rents received dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure bank_deposits analysis amount conceded as nontaxable unreported dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure income still at issue -0- dollar_figure -0- dollar_figure dollar_figure the remaining amounts of unreported rental income identified in respondent’s bank_deposits analysis were attributable to nontaxable sources and therefore we hold that petitioner had unreported rental income for and of dollar_figure dollar_figure and dollar_figure respectively schedule e rental expense deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 sec_6001 requires the taxpayer to maintain records sufficient to establish the amount of each deduction see also sec_1_6001-1 income_tax regs for the taxable years petitioner claimed deductions for expenses on schedules e of her reconstructed returns in connection with various properties on date the parties filed a stipulation of settled issues in which they resolved various issues concerning petitioner’s claimed schedule e expense deductions not resolved in the parties’ stipulation of settled issues are expenses in connection with the properties pincite mulberry avenue and brehm road with respect to mulberry avenue petitioner reported rents received on schedules e of her and reconstructed returns of dollar_figure and dollar_figure respectively petitioner did not report any rents received in connection with mulberry avenue for the taxable years and for the taxable years petitioner claimed deductions for expenses on schedules e of the reconstructed returns for mulberry avenue that resulted in a loss for each year respondent argues that petitioner is not entitled to deduct any schedule e expenses pertaining to mulberry avenue because it was not an active rental property we agree with respondent and hold that petitioner is not entitled to deduct schedule e expenses pertaining to mulberry avenue petitioner reported minimal amounts dollar_figure and dollar_figure of rental income connected with this property for and and also did not report any rental income for the taxable years and in the city of cincinnati found the vacant property pincite mulberry avenue to be in violation of housing codes which further supports respondent’s contention that the property was not an active rental property furthermore petitioner did not provide any rental agreements leases documentation or testimony indicating that mulberry avenue was an active rental property from to in addition petitioner failed to substantiate that she incurred expenses renting the property pincite mulberry avenue or that these expenses were paid in the claimed years accordingly we sustain respondent’s disallowance of petitioner’s claimed schedule e expense deductions for mulberry avenue for the taxable years petitioner also claimed deductions for rental expenses on schedules e of the and reconstructed returns in connection with brehm road on her reconstructed returns for petitioner lists brehm road as her home address despite claiming deductions for rental expenses pertaining to brehm road for and petitioner reported no rental income for either year petitioner has provided no testimony documentation or persuasive argument to substantiate the claimed expense deductions pertaining to her home address see sec_280a therefore we hold that petitioner is not entitled to the claimed schedule e expense deductions for brehm road for the taxable years and respondent conceded petitioner’s entitlement to various schedule e expense deductions in the parties’ date stipulation of settled issues in her reply brief petitioner argues that all of the schedule e expense deductions claimed on her reconstructed returns should be allowed however petitioner did not provide any evidence to substantiate that she incurred or paid any schedule e expenses in excess of the deductions that respondent allowed in the stipulation of settled issues accordingly we hold that petitioner is not entitled to any claimed schedule e expense deductions in excess of those that respondent allowed passive_activity_loss sec_162 and sec_212 generally permit taxpayers to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business for the production_of_income in the case of an individual taxpayer sec_469 disallows any current deduction for a passive_activity_loss sec_469 b a passive_activity_loss is the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate or any rental_activity regardless of material_participation sec_469 and rental activities of a qualifying taxpayer in a real_property business ie a real_estate_professional are not per se passive activities sec_469 if the taxpayer materially participates in the rental_real_estate_activities then these activities are treated as nonpassive activities and the sec_469 disallowance does not apply to that portion of the claimed losses see shiekh v commissioner tcmemo_2010_126 tax ct memo lexi sec_163 at a taxpayer qualifies as a real_estate_professional if he or she owns at least one interest in rental real_estate and meets both of the requirements of sec_469 i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates because petitioner was not otherwise employed during the taxable years in issue we need only turn our attention to the second part of the real_estate_professional test ie sec_469 we look at all of a taxpayer’s real_property trades_or_businesses including rental activities to determine whether the 750-hour threshold is met fitch v commissioner tcmemo_2012_358 supplemented by tcmemo_2013_244 if the taxpayer does not materially participate in a particular trade_or_business the time he or she devotes to that particular activity does not count toward the 750-hour requirement see sec_469 b ii as a preliminary matter we must determine whether petitioner materially participated in any of her real_property trades_or_businesses specifically her rental_real_estate_activities only those real_property trades or businesses in which a taxpayer materially participates may be counted toward the 750-hour requirement in assessing material_participation each interest in rental real_estate will be treated as a separate rental real_estate activity unless the taxpayer makes an election to treat all such activities as a single activity sec_469 fitch v commissioner tcmemo_2012_358 sec_1_469-9 income_tax regs the statement of a taxpayer’s election must contain a declaration that the taxpayer is a qualifying taxpayer and is making the election pursuant to sec_469 and it must be filed with the taxpayer’s original income_tax return for the taxable_year sec_1_469-9 income_tax regs this statement of election requires an affirmative declaration by the taxpayer simply listing multiple rental properties on a schedule e without more is insufficient see kosonen v commissioner tcmemo_2000_107 tax ct memo lexi sec_121 at a taxpayer’s intention of aggregating properties without a proper election is also insufficient id once such an election is made it remains in force until properly revoked sec_1_469-9 income_tax regs although petitioner states in her reply brief that s he did in fact make the election pursuant to sec_469 she submitted no evidence to support this contention no statement of election appears in petitioner’s original or reconstructed returns for further petitioner provided no evidence that she made an election under sec_469 on a prior year’s return thus on the record before us petitioner has not met her burden of showing that she made an election under sec_469 to treat all of her interests in rental real_estate as a single activity accordingly each property will be treated as a separate rental real_estate activity and whether she materially participated will be determined separately for each property sec_1_469-9 income_tax regs material_participation is defined as involvement in the operations of the activity that is regular continuous and substantial sec_469 as explained in sec_1_469-5t temporary income_tax regs fed reg date a taxpayer can satisfy the material_participation requirement if the individual meets any one of the seven following tests the individual participates in the activity for more than hours during such year the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity for the taxable_year and the individual’s aggregate participation in all significant participation activities during such year exceeds hours the individual materially participated in the activity for any five taxable years whether or not consecutive during the ten taxable years that immediately precede the taxable_year the activity is a personal_service_activity and the individual materially participated in the activity for any three taxable years whether or not consecutive preceding the taxable_year or based on all the facts and circumstances the individual participates in the activity on a regular continuous and substantial basis during such year participation generally means all work done in an activity by an individual who owns an interest in the activity sec_1_469-5 income_tax regs guidance regarding the types of proof to be used in determining the extent of an individual’s participation in an activity is found in sec_1_469-5t temporary income_tax regs fed reg feb which provides methods of proof the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries petitioner satisfies the facts_and_circumstances_test in sec_1 5t a temporary income_tax regs supra because of her credible testimony and the substantial amount of money and time devoted to each rental property petitioner testified credibly and in detail about her duties in operating her real_estate rental business we find petitioner’s narrative summary convincing because she owned numerous rental properties and conducted her business as a one-man operation without being otherwise employed as previously discussed petitioner spent well in excess of hours each week doing work related to numerous rental properties ie researching prospective properties maintaining properties supervising work orders finding tenants securing leases and continuing education related to rental real_estate the record before the court indicates that petitioner received sizable amounts of rental income during the taxable years in issue and used substantial amounts of her own resources to facilitate the rental operation petitioner’s testimony is further buttressed by respondent’s concession that she rented and incurred expenses in connection with the parcels of real_property located pincite ruth avenue ruth avenue fairfax avenue fairfax avenue race street fairfax avenue hemlock street dana avenue ruth avenue mulberry avenue california street kinney avenue fairfax avenue and race street although we caution petitioner to construct contemporaneous time logs for her future real_estate endeavors we find her detailed and credible testimony to be a reasonable means of proof see sec_1_469-5t temporary income_tax regs on the basis of petitioner’s testimony and the record as a whole we conclude that petitioner did materially participate in each rental property reported on her reconstructed schedules e for the taxable years in issue because she has proven that she materially participated in operating each of her rental properties from to petitioner easily meets the 750-hour requirement of sec_469 accordingly petitioner qualifies for the real_estate_professional exception under sec_469 for each of the taxable years in issue and therefore her schedule e losses are not subject_to the passive loss limitations imposed by sec_469 schedule a itemized_deductions in the notice_of_deficiency for the taxable years and respondent disallowed certain of petitioner’s claimed schedule a deductions as follows as held above mulberry avenue and brehm road do not qualify as rental properties for any of the taxable years in issue and therefore are not aggregated to meet the 750-hour requirement of sec_469 deduction medical and dental --- dollar_figure --- --- taxes paid dollar_figure --- dollar_figure dollar_figure home mortgage interest --- --- big_number big_number charitable_contributions big_number big_number big_number big_number on brief respondent argues that this disallowance pertains to petitioner’s claimed deduction for casualty or theft losses however petitioner did not claim any casualty or theft_loss deductions for the taxable_year and the notice_of_deficiency does not determine any adjustments concerning casualty or theft losses petitioner did not offer any evidence or provide testimony regarding her entitlement to the disallowed itemized_deductions because petitioner failed to substantiate her entitlement to these deductions we will sustain respondent’s determination disallowing the above itemized_deductions as set forth in the notice_of_deficiency all computational matters will be resolved in the parties’ rule_155_computations consistent with the court’s opinion standard deductions respondent argues that petitioner is entitled to the standard_deduction for her taxable years and petitioner did not attach a schedule a to her we note that the notice_of_deficiency allows petitioner additional medical and dental expense deductions for and of dollar_figure and dollar_figure respectively however respondent appears to argue on brief that these adjustments are disallowances this discrepancy should be resolved in the parties’ rule computation original or reconstructed return and claimed a standard_deduction for head_of_household of dollar_figure for this year on her original return petitioner claimed itemized_deductions of dollar_figure however on her reconstructed tax_return petitioner did not attach a schedule a and claimed a dollar_figure standard_deduction for head_of_household for both years the court assumes that petitioner would want the larger deduction amount and therefore sustains respondent’s use of the standard_deduction see sec_63 george v commissioner tcmemo_2006_121 tax ct memo lexi sec_124 at additions to tax respondent determined that petitioner is liable for additions to tax pursuant to sec_6651 for the taxable years respondent has the burden of production with respect to these additions to tax see sec_7491 to meet this the parties stipulate that petitioner has a son who was born on date petitioner calculated her schedule a deductions on her original return as dollar_figure this appears to be a computational error as the correct total is dollar_figure petitioner attached a schedule a to her original return for claiming total itemized_deductions of dollar_figure as held supra part of our opinion petitioner is not entitled to dollar_figure of this claimed amount bringing her total itemized_deductions to dollar_figure which is less than the standard_deduction for head_of_household burden respondent must produce evidence showing that the additions to tax are appropriate see id 116_tc_438 once respondent satisfies this burden petitioner has the burden_of_proof with respect to exculpatory factors such as reasonable_cause see higbee v commissioner t c pincite sec_6651 imposes an addition_to_tax when a taxpayer fails to file a timely return unless the taxpayer establishes that the failure was due to reasonable_cause and not due to willful neglect the addition_to_tax is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent id petitioner did not timely file federal_income_tax returns for petitioner’s income_tax returns for the taxable years were due on or before date date date date and date respectively petitioner filed all of her original returns for the taxable years on date thus respondent has met his burden of production petitioner has not provided evidence sufficient for us to find that her failure to timely file was due to reasonable_cause accordingly we hold that petitioner is liable for the additions to tax under sec_6651dollar_figure accuracy-related_penalties respondent determined that for the taxable years petitioner is liable for accuracy-related_penalties pursuant to sec_6662 and b and for underpayments attributable to negligence or substantial understatements of income_tax respondent bears the burden of production with respect to this penalty see sec_7491 to meet this burden respondent must produce evidence establishing that it is appropriate to impose this penalty once respondent has done so the burden_of_proof is on petitioner to show that the penalty does not apply see higbee v commissioner t c pincite negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances sec_6662 see also 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items the additions to tax are based on the amounts required to be shown as tax on the returns those amounts will be determined in a rule computation properly sec_1_6662-3 income_tax regs petitioner exhibited a lack of due care in failing to accurately report rental income and to properly substantiate claimed expenses respondent has met his burden of production with respect to the sec_6662 penalties for negligence the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 petitioner has made no attempt to explain her failure to accurately report rental income or to properly substantiate expenses accordingly we hold that petitioner is liable for the sec_6662 accuracy- related penalties for negligencedollar_figure in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule the sec_6662 accuracy-related_penalties are based on the amounts of any underpayments of tax which will be determined in a rule computation
